                Case 2:21-mj-00420-CWD Document 6 Filed 02/12/21 Page 1 of 1




                               COUNT/                                        PENALTIES
         STATUTE
                             FORFEITURE     BRIEF DESCRIPTION      (Include Supervised Release
    (Title and Section(s))   ALLEGATION                              and Special Assessment)
18 U.S.C. § 1512(c)(2)          ONE       Obstructing or Impeding 20 years max term
                                          Any Official Proceeding imprisonment; 3 years max
CLASS C FELONY                                                    term supervised release;
                                                                  $250,000.00 max fine; $100
                                                                  Special Assessment

18 U.S.C. § 231(a)(3)           TWO             Civil Disorder       5 years max term
                                                                     imprisonment; max term 3
CLASS D FELONY                                                       years supervised release;
                                                                     max fine $250,000.00; $100
                                                                     Special Assessment

18 U.S.C. § 1752(a)(1)         THREE       Entering and Remaining 1 year max term
                                          in a Restricted Building or imprisonment; 1 year max
CLASS A MISDEMEANOR                                Grounds            supervised release;
                                                                      $100,000.00 max fine; $100
                                                                      Special Assessment

18 U.S.C. § 1752(a)(2)          FOUR      Disorderly and Disruptive 1 year max term
                                           Conduct in a Restricted imprisonment; 1 year max
CLASS A MISDEMEANOR                         Building or Grounds     supervised release;
                                                                    $100,000.00 max fine; $100
                                                                    Special Assessment

40 U.S.C. § 5104(e)(2)(D)       FIVE       Disorderly Conduct in a   6 months max
                                              Capitol Building       imprisonment; 1 year max
CLASS B MISDEMEANOR                                                  supervised release;
                                                                     $5,000.00 max fine; $100
                                                                     Special Assessment

40 U.S.C. § 5104(e)(2)(E)        SIX         Impeding Passage        6 months max
                                            Through the Capitol      imprisonment; 1 year max
CLASS B MISDEMEANOR                         Grounds or Buildings     supervised release;
                                                                     $5,000.00 max fine; $100
                                                                     Special Assessment

40 U.S.C. § 5104(e)(2)(G)      SEVEN      Parading, Demonstrating, 6 months max
                                           or Picketing in a Capitol imprisonment; 1 year max
CLASS B MISDEMEANOR                                Building          supervised release;
                                                                     $5,000.00 max fine; $100
                                                                     Special Assessment
